Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE 

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method of compression using inferred data to create a compression model for a set of data structures, the set of data structures including at least two fields, the method comprising: 
grouping, via a processor, the bits of each data structure together by adding values of the at least two fields to generate a set of data structure sums; 
inferring, via the processor, a zero bit for each leading zero in the set of data structure sums; 
determining, via the processor, a leading zero header representing each of the leading zeroes in the set of data structure sums; and 
replacing, via the processor, the leadings zeroes in each of the set of data structure sums with the leading zero header
features as recited in independent claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182